Case 2:19-cv-03732-KAM-CLP Document 9 Filed 12/24/19 Page 1 of 1 PageID #: 21

 Bradley J. Nash
 Partner

 212 612-0684                                                 26 Broadway, New York, NY 10004
 bnash@schlamstone.com                                        Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

 December 24, 2019

 BY ECF
 Magistrate Judge Cheryl L. Pollak
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       Hanover Specialties, Inc. v. Les Revêtements Polyval Inc.,
           Case No. 19-CV-3732 (KAM) (CLP)

 Dear Judge Pollak:

 This firm has been retained to represent Defendant Les Revêtements Polyval Inc. d/b/a
 Polyval Coatings Inc. in the above-referenced action.

 I write to inform the Court that the parties have agreed that Defendant will respond to
 the Complaint on December 26, 2019.

 We thank the Court for its attention to this matter.

 Sincerely,



 Bradley J. Nash


 Copies To:
 Michael Taubenfeld, Esq.
